Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1, lines 2-3, “at least one non-sealing surface”;
Claim 1, line 4, “an outer surface”;
Claim 11, lines 2-3, “at least one non-sealing surface”;
Claim 11, line 4, “an outer surface”;
Claim 12, lines 2-3, “at least one non-sealing surface” and;
Claim 12, line 3, “an outer surface”.
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ewing et al. (US 2015/0151483 A1).

                With respect to independent Claim 1, Ewing et al. disclose(s) a sealing detection device (10 in Fig. 1A) comprising: at least one seal (seal 10 in Fig. 1A) including at least one sealing surface (outer sealing surface of 10 in Fig. 1A) and at least one non-sealing surface (inner surface of 10 in Fig. 1A); and 
               
	With respect to Claim 2, Ewing et al. teach(es) the device of independent Claim 1.  Ewing et al. further disclose(s): wherein the outer surface includes an edge region surface (top and bottom surface of 10 in Fig. 1A) and an axially facing surface (surface facing interior of 10 in Fig. 1A).

                With respect to Claim 3, Ewing et al. teach(es) the device of independent Claim 1.  Ewing et al. further disclose(s): wherein the at least one seal is a gasket (O-ring seal 10 in Fig. 1A: it is understood that an O-ring is a known gasket).

                With respect to Claim 5, Ewing et al. teach(es) the device of independent Claim 1.  Ewing et al. further disclose(s): wherein the at least one seal mark is associated with at least one relevant seal information characteristic (paragraph [0025] and mark 20 in Fig. 1A).

                With respect to Claim 6, Ewing et al. teach(es) the device of Claim 2.  Ewing et al. further disclose(s): wherein the at least one seal mark is on the edge region surface (mark 20 in Fig. 1A).

	With respect to Claim 9, Ewing et al. teach(es) the device of independent Claim 1.  Ewing et al. further disclose(s): wherein a laser is used for etching the at least one seal mark ( [paragraph 0006] shows that a laser is used to engrave the marking 20 that is etched thereon).


Claims 1, 4-5, 7 and 11 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Rothweiler et al. (US 2014/0091093 A1).

                With respect to independent Claim 1, Rothweiler et al. disclose(s) a sealing detection device (30 in Fig. 1) comprising: at least one seal (seal 30 in Fig. 1) including at least one sealing surface (outer sealing surface of 30 in Fig. 1) and at least one non-sealing surface (inner surface of 30 in Fig. 1); and at least one seal mark located on an outer surface of the at least one seal configured for a readable state in an installed or an uninstalled condition (mark 32 in Fig. 1).
              
	With respect to Claim 4, Rothweiler et al. teach(es) the device of independent Claim 1.  Rothweiler et al. further disclose(s): wherein the at least one seal mark is a machine readable optical mark (paragraph [0080]).

                With respect to Claim 5, Rothweiler et al. teach(es) the device of independent Claim 1.  Rothweiler et al. further disclose(s): wherein the at least one seal mark is associated with at least one relevant seal information characteristic (paragraphs [00079 - 0080]).

	With respect to Claim 7, Rothweiler et al. teach(es) the device of independent Claim 1.  Rothweiler et al. further disclose(s): wherein the at least one seal mark is readable by an optical device (sensor 40 in Fig. 1).
             
	  With respect to independent Claim 11, Rothweiler et al. disclose(s) a sealing detection system (Fig. 1) comprising: at least one seal (seal 30 in Fig. 1) including at least one sealing surface (outer sealing surface of 30 in Fig. 1) and at least one non-sealing surface (inner surface of 30 in Fig. 1); and at least .

Claims 1 and 8 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Withers (US 5,746,891).

                With respect to independent Claim 1, Withers disclose(s) a sealing detection device (Figs. 3 and 11) comprising: at least one seal (seal 166 in Fig. 11) including at least one sealing surface (outer sealing surface of 166 in Fig. 11) and at least one non-sealing surface (inner surface of 166 in Fig. 11); and at least one seal mark located on an outer surface of the at least one seal configured for a readable state in an installed or an uninstalled condition (mark 168 in Fig. 11).

With respect to Claim 8, Withers teach(es) the device of independent Claim 1.  Withers further disclose(s): wherein the at least one seal mark is in the readable state when an installation force is applied to the at least one seal deforming a region of the at least one seal where the at least one mark is located indicating that the at least one seal is in a properly installed condition (column 2, lines 50-63; uneven wear shows the seal is improperly installed, thus indicating requirement of adjustment of the seal in order to show a properly installed condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al. in view of Johansen et al. (US 2015/0248570 A1).

Regarding Claim 10, Ewing et al. disclose(s) the device of Claim 9.   
Ewing et al. fail(s) to disclose wherein the at least one seal mark is a rectangular data matrix with a depth of 15-20 .
However, Johansen et al. teach(es) a device (Fig. 5) including wherein the at least one seal mark is a rectangular data matrix (paragraph [0004]) with a depth of 15-20   (paragraph [0190]).  Utilizing a data matrix marking allows for increased accuracy in identifying the device. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ewing et al., with the teachings of Johansen et al. for the purpose of increasing the accuracy in identifying the device.

Claims 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withers in view of Mitti et al. (US 2016/0321513 A1).

                With respect to independent Claim 12, Withers disclose(s) a method for monitoring a sealing surface (Figs. 2-3 & 11), comprising the steps of providing at least one seal (seal 166 in Fig. 11) including at least one sealing surface (outer sealing surface of 166 in Fig. 11)  and at least one nonsealing surface(inner surface of 166 in Fig. 11); and at least one seal mark located on an outer surface of the at least one seal configured for a readable state in an installed or an uninstalled condition (mark 168 in Fig. 11); identifying the at least one seal mark (mark 168 in Fig. 11 and column 8, lines 22-24); capturing at least one relevant seal information characteristic associated with the at least one seal mark (Withers teach(es) a method for monitoring a sealing surface [Figs. 2-3 of Withers], but do(es) not appear to teach capturing at least one relevant seal information characteristic associated with the at least one seal mark.  However, this functionality is taught in Mitti et al. as explained below); providing at least one sealed element including at least one sealed element sealing surface (sealed element 30 in Fig. 2); inspecting the at least one seal sealing surface and the at least one sealed element sealing surface and reinstalling or replacing the at least one seal (column 3, lines 12-30; wherein an inspector will replace a worn seal with a new seal).
Regarding independent Claim 12, Withers fail(s) to disclose the following italicized portion of independent Claim 12: capturing at least one relevant seal information characteristic associated with the at least one seal mark
However, Mitti et al. teach(es) a method (Figs. 2-3) capturing at least one relevant seal information characteristic associated with the at least one seal mark (Figs. 2-3 & paragraph 10; wherein images are captured of wear or damage of identifications associated with a seal).  Utilizing an image capturing method allows for additional visual inspection. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Withers, with the teachings of Mitti et al., for the purpose of increasing visual inspection.
                Regarding Claim 13, Withers and Mitti et al. teach(es) the method of independent Claim 12.  Mitti et al. further disclose(s): wherein the method for monitoring the sealing surface is performed by an onsite individual, an offsite individual, an automated program, or a combination thereof (Figs. 2-3 & paragraph [0010]).

	Regarding Claim 14, Withers and Mitti et al. teach(es) the method of independent Claim 12.  Mitti et al. further disclose(s): further comprising the step of storing the relevant seal information characteristic associated with the at least one seal mark (Figs. 2-3 & paragraph [0010]).
	
	Regarding Claim 15, Withers and Mitti et al. teach(es) the method of independent Claim 12.  Mitti et al. further disclose(s): wherein the at least one sealed element is provided with at least one sealed element mark, wherein the method for monitoring the sealing surface being further provided with the step of identifying the at least one sealed element mark (Figs. 2-3 & paragraph [0010]).

	Regarding Claim 16, Withers and Mitti et al. teach(es) the method of independent Claim 12.  Mitti et al. further disclose(s): wherein the step of identifying the at least one seal mark is performed by an individual with an image capturing device or by an automated computer scanner (Figs. 2-3 & paragraph [0010]).

	Regarding Claim 17, Withers and Mitti et al. teach(es) the method of independent Claim 12.  Mitti et al. further disclose(s): wherein the steps of capturing information and inspecting the seal include capturing an image of the at least one seal, visually inspecting the at least one seal and at least one sealed element and determining if the at least one seal is in an acceptable condition (Figs. 2-3 & paragraph [0010]).
	Regarding Claim 18, Withers and Mitti et al. teach(es) the method of independent Claim 12.  Mitti et al. further disclose(s): wherein the step of reinstalling or replacing the at least one seal requires a comparison of the image of the at least one seal to a reference seal surface image, wherein the comparison is completed by an individual or an automated system using a predetermined threshold to determine if the at least one seal will be reinstalled or replaced (Figs. 2-3 & paragraph [0010]).

	Regarding Claim 20, Withers and Mitti et al. teach(es) the method of independent Claim 12.  Mitti et al. further disclose(s): wherein the at least one seal mark is in the readable state when an installation force is applied to the at least one seal deforming a region of the at least one seal where the at least one mark is located indicating that the at least one seal is in a properly installed condition, further including a final step to rescan the at least one seal mark to validate the properly installed condition (Figs. 2-3 & paragraphs [0020 - 0021]).

Allowable Subject Matter
Claim(s) 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim 19: the prior art does not disclose or suggest a method for monitoring a sealing surface comprising wherein a torque clamp is provided between the at least one seal surface and the at least one seal element surface to collect and analyze a torque information in combination with the remaining limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.    
	The following references relate to detection devices: US5121929, US20050156487, US10663093, US6666379, US7068170, US9710720, US8777112, US7969308, US7388506.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-




9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
23 March 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861